Mr. Justice McIver.
I concur in the result, and in the reason given for such conclusion, though I think the ground upon which the Circuit Judge rested his conclusion• may also be sus-' tained. One of the facts necessary to be stated in the affidavit to obtain a! warrant of attachment, is that a cause of action exists in favor of the plaintiff against the defendant, and here the Circuit Judge has, in effect, found as a matter of fact that no such cause of action does exist, and, therefore, one of the essential facts stated in the affidavit is found to be untrue. This furnishes a good ground for vacating the attachment, and is one of the grounds stated in the notice of the motion, to wit, that the warrant of attachment was improvidently issued.